Per Curiam.
Section 1925 of the Code of Civil Procedure provides that a certificate of purchase of any land issued in pursuance of any law of the United States is “ primary ” evidence that the holder thereof is the owner of the land described therein; but the evidence may be overcome by proof that at the time of filing the pre-emption claim on which such certificate may have issued, the land Avas in the adverse possession of the adverse party.
The adverse possession of defendant Avas a question of fact to be passed upon by the court that tried this action.
In case of contest between opposing claimants to a portion of the public lands in the land department of the United States, the finding of any fact involved in such contest is conclusive upon the courts of the State, in an action or ¡iroceeding brought here to hold the successful party in the contest as trustee for the other, or to deprive him of the benefit of his success in the department; except, perhaps, in certain cases Avhere the officers of the land department have been imposed upon by false testimony or fraud.
But the certificate of purchase is e\ddence, prima facie, of title, only because the section of the Code makes it such e\ridence, and the same section provides that the evidence of the certificate may be overcome by proof of adverse possession, etc.
This leaves the inquiry as to adverse possession to overcome the effect of the certificate an independent inquiry, Avliich has no relation to any action or judgment of the secretary of the interior or other officer of the United States. It is the fact of the adverse possession which is to be ascertained by the State *454court. The finding of the land officers may have led up to the issuance of the certificate, hut the effect of the certificate, as evidence in our courts, depends entirely upon our own legislation.
The court below properly refused to admit in evidence the decision of the secretary of the interior in the contest between plaintiff" and Osborne, as conclusive or any evidence upon the question of the adverse possession of the defendant herein.
Judgment affirmed.